DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1, 2, 5-9, 12-16, 19-25, and 28-44. Claims 1, 8, 9, 15, 24, 33, 36, 39, and 42 have been amended. Claims 1, 2, 5-9, 12-16, 19-25, and 28-44 will remain pending upon entry of this communication.
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. These arguments were previously discussed in the Advisory Action filed on 04/07/2021, the same discussion is reproduced below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case applicant has not been arguing the specific features which were relied upon by the rejection to meet certain claim limitations, but rather about other elements of the invention as a whole to attack the obviousness.
In response to applicant's argument that Chen et al. in view of Schierl et al. fails to teach including “those NAL units in a file format in the specific locations and with the specific conditions set forth in amended claim 1”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Chen et al. in view of Schierl et al. fails to teach “determining parameter set data only from particular locations in the file”, or “each of particular locations in the file corresponds to a particular box within the file, each box in the file including a box type identifier and a payload data”. However, examiner respectfully disagrees. In Paragraph 34, Chen et al. teaches “An example file structure following the ISO base media file format is shown in FIG. 8. Typically, a presentation is contained in one file 300, wherein the media presentation is self-contained. The movie container 302 (e.g., movie box) contains the metadata of the media and the video and audio frames are contained in the media data container 350 and/or in other files.” In Paragraph 35, it teaches “The movie container 302 may contain metadata for a video track 304. Movie container 302 may also contain other tracks, such as an audio track (not shown). The metadata in video track 304 may be stored in a media information container 308. Media information may include a sample description 310. Sample description 310 may contain the `name` of the exact media type (e.g., the type of decoder needed to decode the stream) and any parameterization of that decoder needed. The name may also take the form of a four-character code, e.g., "moov," or "trak." There are defined sample entry formats not only for MPEG-4 media, but also for the media types used by other organizations using this file format family.” In Paragraph 36, Chen et al. teaches “The media data container 350 may include interleaved time ordered video samples and audio frames. In particular, media data container 350 may include a plurality of video data chunks (e.g., video data chunk 352 and 362). Each video data chunk may include a plurality of video samples (e.g., video samples 353a-c and 363a-c).” This file structure is depicted in Figure 8 reproduced below:
    PNG
    media_image1.png
    806
    587
    media_image1.png
    Greyscale












In Paragraph 40, Chen et al. teaches “In the ISO base media file format, a sample grouping is an assignment of each of the samples in a track to be a member of one sample group. Samples in a sample group are not required to be contiguous. For example, when presenting H.264/AVC in AVC file format, video samples in one temporal level can be sampled into one sample group. Sample groups are represented by two data structures: SampleToGroup box (sbdp) and SampleGroupDescription box. The SampleToGroup box represents the assignment of samples to sample groups. There is one instance of the second box for each sample group entry to describe the properties of this group.” In Paragraph 41, it teaches “In an ISO based media file format, a second group called the Random Access Point (RAP) 312 sample grouping is defined. A sync sample is specified to be a random access point (e.g., a CDR picture) after which all samples in decoding order can be correctly decoded. However, it may be possible to encode an "open" random access point, after which all samples in output order can be correctly decoded, but some samples following the random access point in decoding order and preceding the random access point in output order need not be correctly decodable. For example, an intra-picture starting an open group of pictures can be followed in decoding order by (bi-)predicted pictures that precede the intra picture in output order. It is possible that such (bi-)predicted pictures cannot be correctly decoded if the decoding starts from the intra picture, and as such, they are not needed.” In Paragraph 42, it teaches “Such "open" random-access samples can be marked by being a member of this group (denoted by the arrows from RAP 312 to the video samples in video chunk 352 and 362 in FIG. 8). Samples marked by this group are random access points, and may also be sync points (i.e., it is not required that samples marked by the sync sample table be excluded).” This clearly teaches that the samples are only contained within particular locations in the file format.
In response to applicant's argument that the NAL units of Schierl with the parameter set data as in Chen et al. could not be combined in such a way to arrive at the claimed limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the rejection of the claims is maintained as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, 19-25, and 28-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120230433 A1) in view of Schierl et al. (US 20150208095 A1).
Regarding Claim 15, Chen at al. teaches a device for decoding video data (Abstract; Paragraphs 6-9;), the device comprising:
a memory configured to store video data (Paragraph 49);
and one or more processors (Paragraph 57) configured to:
accessing in a file, a track of the video data, wherein the track comprises a sequence of samples (Figure 8; Paragraphs 34-38);
determine whether a sample of the sequence of samples is a sync sample (Paragraphs 6-9; Paragraphs 41-42), wherein to determine whether the sample of the sequence of samples is a sync sample, the one or more processors are further configured to determine whether video coding layer (VCL) network abstraction layer (NAL) units of the sample indicate that a coded picture contained in the sample is an Instantaneous Decoding Refresh (IDR) picture, a Clean Random Access (CRA) picture, or a Broken Link Access (BLA) picture (Paragraphs 6-9; Paragraph 19; Paragraphs 27-28; Paragraphs 41-45);
and in response to determining that the sample is not a sync sample, determine parameter set data for the video data only from particular locations in the file, the particular locations in the file consisting of a sample entry that includes a description of a configuration for the sample, the sample, a previous sample in decoding order that is a sync sample, or from a sample occurring in decoding order (Paragraphs 6-9; Paragraph 35; Paragraph 40, “In the ISO base media file format, a sample grouping is an assignment of each of the samples in a track to be a member of one sample group. Samples in a sample group are not required to be contiguous. For example, when presenting H.264/AVC in AVC file format, video samples in one temporal level can be sampled into one sample group. Sample groups are represented by two data structures: SampleToGroup box (sbdp) and SampleGroupDescription box. The SampleToGroup box represents the assignment of samples to sample groups. There is one instance of the second box for each sample group entry to describe the properties of this group.”;  Paragraphs 41-45),
wherein the parameter set data comprises one or more non-VCL NAL units, wherein each of the particular locations in the file corresponds to a particular box within the file, each box in the file including a box type identifier and a payload data (Paragraphs 27-28; Paragraph 35, “The movie container 302 may contain metadata for a video track 304. Movie container 302 may also contain other tracks, such as an audio track (not shown). The metadata in video track 304 may be stored in a media information container 308. Media information may include a sample description 310. Sample description 310 may contain the `name` of the exact media type (e.g., the type of decoder needed to decode the stream) and any parameterization of that decoder needed. The name may also take the form of a four-character code, e.g., "moov," or "trak." There are defined sample entry formats not only for MPEG-4 media, but also for the media types used by other organizations using this file format family.”; Paragraph 40, “In the ISO base media file format, a sample grouping is an assignment of each of the samples in a track to be a member of one sample group. Samples in a sample group are not required to be contiguous. For example, when presenting H.264/AVC in AVC file format, video samples in one temporal level can be sampled into one sample group. Sample groups are represented by two data structures: SampleToGroup box (sbdp) and SampleGroupDescription box. The SampleToGroup box represents the assignment of samples to sample groups. There is one instance of the second box for each sample group entry to describe the properties of this group.”;  Paragraphs 41-45); and
decode the video data (Paragraph 9).
However, Chen et al. does not explicitly teach network abstraction layer (NAL) units that include at least one of picture parameter set data or sequence parameter set data.
Schierl et al., however, teaches network abstraction layer (NAL) units that include at least one of picture parameter set data or sequence parameter set data, and decoding the video data based on the determined parameter set data (Paragraph 20, “However, unless the picture timing SEI message of an IDR or BLA access unit is preceded by a buffering period SEI message within the same access unit, the activation of the associated sequence parameter set (and, for IDR or BLA pictures that are not the first picture in the bitstream, the determination that the coded picture is an IDR picture or a BLA picture) does not occur until the decoding of the first coded slice NAL unit of the coded picture.”).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video decoding device of Chen et al. to include the NAL units with parameter set data, as taught in Schierl et al. above, in order to convey information in a video data stream at a level which allows for an easy access by network entities (See Schierl et al. Abstract).
Regarding Claim 16, Chen et al. and Schierl et al. teach all of the limitations of claim 15 above, Chen et al. further teaches that the one or more processors are configured to: determine whether a second sample of the sequence of samples is a sync sample; and in response to determining that the second sample is a sync sample, determine parameter set data for the video data of the second sample only from one or more second particular locations in the file, the one or more second particular locations in the file consisting of a sample entry for the second sample and the second sample (Paragraphs 6-9; Paragraphs 40-45)
Regarding Claim 19, Chen et al. and Schierl et al. teach all of the limitations of claim 15 above, Chen et al. further teaches that the sample conforms to at least one of High Efficiency Video Coding (HEVC), High Efficiency Scalable Video Coding (SHVC), Multiview High Efficiency Video Coding (MV-HEVC), Advanced Video Coding (AVC), Scalable Video Coding (SVC), and Multiview Video Coding (MVC) (Paragraphs 6-9; Paragraph 30).
Regarding Claim 20, Chen et al. and Schierl et al. teach all of the limitations of claim 15 above, Chen et al. further teaches that to determine parameter set data, the one or more processors are configured to determine the parameter set data in response to determining that the sample is not a sync sample and based on a sample entry name associated with the sample (Paragraphs 6-9; Paragraph 19; Paragraphs 27-28; Paragraphs 41-45).
Regarding Claim 21, Chen et al. and Schierl et al. teach all of the limitations of claim 15 above, Chen et al. further teaches that the one or more processors are configured to decode the video data of the sample based on the parameter set data (Paragraphs 6-9; Paragraph 19; Paragraphs 27-28; Paragraphs 41-45).
Regarding Claim 22, Chen et al. and Schierl et al. teach all of the limitations of claim 15 above, Chen et al. further teaches that the device comprises at least one of: an integrated circuit; a microprocessor; and a wireless communication device that includes a video decoder (Paragraph 57).
Regarding Claim 23, Chen et al. and Schierl et al. teach all of the limitations of claim 15 above, Chen et al. further teaches a display configured to display the video data (Paragraph 95).
Claims 24-31 are drawn to the encoder associated with the decoder recited in claims 15-22 and have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above. Chen et al. further teaches a device for encoding video data associated with the device for decoding video data (Paragraphs 6-9).
Regarding Claim 32, Chen et al. and Schierl et al. teach all of the limitations of claim 24 above, Chen et al. further teaches a camera configured to obtain the video data (Paragraph 47). 
Method claims 1-7 are drawn to the method of using the corresponding apparatus claimed in claims 15-21. Therefore method claims 1-7 correspond to apparatus claims 15-21 and are rejected for the same reasons of anticipation as used above.
Method claims 8-14 are drawn to the method of using the corresponding apparatus claimed in claims 24-30. Therefore method claims 8-14 correspond to apparatus claims 24-30 and are rejected for the same reasons of anticipation as used above.
Claims 33-35 have limitations similar to those treated in the above rejection(s) for claims 15, 16 and 21, and are met by the references as discussed above.
Claims 36-38 have limitations similar to those treated in the above rejection(s) for claims 24, 25 and 30, and are met by the references as discussed above.
Claims 39-41 have limitations similar to those treated in the above rejection(s) for claims 15, 16 and 21, and are met by the references as discussed above. Chen et al. further teaches non-transitory computer-readable medium having instructions stored thereon that, when executed, cause one or more processors to operate (Paragraph 57).
Claims 42-44 have limitations similar to those treated in the above rejection(s) for claims 24, 25 and 30, and are met by the references as discussed above. Chen et al. further teaches non-transitory computer-readable medium having instructions stored thereon that, when executed, cause one or more processors to operate (Paragraph 57).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483